DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-12, and 15-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites the limitation "the data repository" in line 9, added by amendment.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Claims dependent on the rejected parent claim are also rejected. Accordingly, claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is a system; claim 11 is a method. Thus, independent claims 1 and 11 are directed to statutory subject matter. 
However, claims 1 and 11 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is:
receive a base rent, an original square footage, a rent escalator, and an original term;
retrieve historical lessee space usage;
determine a step-down term and a step-down space reduction factor;
compute an original annual accrual cost based on the base rent, the original square footage, the rent escalator, and the original term;
compute a remaining accrual obligation based on the original annual accrual cost and an initial term, wherein the initial term represents a difference between the original term and the step-down term;
determine a new obligation based on the base rent, the rent escalator, the step-down term, and a reduced square footage, wherein the reduced square footage is calculated from the original square footage and the step-down space reduction factor;
calculate a step-down annual obligation based on the remaining accrual obligation, the new obligation, and the original term; and
subtract the step-down annual obligation from the original annual accrual cost to identify an annual obligation reduction,
wherein to determine the step-down term and the step-down space reduction factor further includes:
receive a personnel count and an estimated growth rate from a lessee;
identify an industry associated with the lessee;
correlate the industry to the historical lessee space usage; and
automatically estimate the step-down space reduction factor based on the personnel count, the estimated growth rate, and the correlated historical lessee space usage; and
generate a step-down lease based on the step-down annual obligation when the annual obligation reduction exceeds a reduction threshold.

The abstract idea of claim 11 is:
receiving data model inputs including a base rent, an original square footage, a rent escalator, an original term, a personnel count, and an estimated growth rate;
determining a step-down term and a step-down space reduction factor, wherein determining the step-down space reduction factor comprises:
identifying an industry associated with the lessee;
correlating the industry to historical lessee space usage; and
automatically estimating the step-down space reduction factor based on the personnel count, the estimated growth rate, and the historical lessee space usage;
computing an original annual accrual cost based on the base rent, the original square footage, the rent escalator, and the original term;
computing a remaining accrual obligation based on the original annual accrual cost and an initial term, wherein the initial term represents a difference between the original term and the step-down term;
determining a new obligation based on the base rent, the rent escalator, the step-down term, and a reduced square footage, wherein the reduced square footage is calculated from the original square footage and the step-down space reduction factor;
calculating a step-down annual obligation based on the remaining accrual obligation, the new obligation, and the original term;
subtracting the step-down annual obligation from the original annual accrual cost to identify an annual obligation reduction; and
generating a step-down lease based on step-down annual obligation when the annual obligation reduction exceeds a reduction threshold.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity. That is, the drafted process is comparable to an agreement in the form of a contract, i.e. generating leases. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. An individual could mentally or manually accomplish the steps, in the context of creating, by hand, a modified lease.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Lastly, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at generating a modified lease after a reduction in space, which involves computing, calculating, and subtracting. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, then it falls within the Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The recited computing elements (claim 1: “server device”; “packet-switched network”; “connection manager”; “query manager”; “data repository”; “step-down core”; “reporting manager”; claim 11: “data repository”; “server device”;  “step-down data model processing logic”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s application demonstrates generic computing elements in para. [0003], [0004], [0005], [0045], and [0046]. Simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application, since it amounts to no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer, as set forth in MPEP 2106.05(f). 
These additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claims are directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner carries over the analysis from Step 2A related to the generic computing elements being no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. For claim 1, the operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2 and 12 are not directed to any additional abstract ideas but are directed to “receive[ing]… the step-down term and the step-down space reduction factor from a lessee,” which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind; 3) Mathematical Concepts. The computing elements (claim 2: “step-down core”; “connection manager”; “server device”; claim 12: “data repository”) are not significantly more, since they amount to no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer, as set forth in MPEP 2106.05(f). Applicant’s published application demonstrates generic computing elements in para. [0003], [0004], [0005], [0045], and [0046]. 
	Claims 5 and 15 are not directed to any additional abstract ideas but are directed to “receive[ing] the reduction threshold from a lessee,” which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind; 3) Mathematical Concepts. The computing elements (claim 5: “connection manager”; “server device”; claim 15: “data repository”) are not significantly more, since they amount to no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer, as set forth in MPEP 2106.05(f). Applicant’s published application demonstrates generic computing elements in para. [0003], [0004], [0005], [0045], and [0046]. 
	Claims 6-9 and 16-19 are not directed to any additional abstract ideas but are directed to “the reduction threshold is determined based on expense requirements received from a lessee”; “the original annual accrual cost is computed on a straight-line basis over a duration of the original term”; “the step-down lease enables a lessor to terminate the step- down lease after the initial term”; “the step-down lease includes a space reduction, and wherein the step-down lease enables a lessee to decline the space reduction after the initial term”; these narrow the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind; 3) Mathematical Concepts. 
	Claims 10 is not directed to any additional abstract ideas but is directed to “receive the base rent, the original square footage, the rent escalator, and the original term,” which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind; 3) Mathematical Concepts. The computing elements (“connection manager”; “network interface”; “packet-switched network”; “server device”) are not significantly more, since they amount to no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer, as set forth in MPEP 2106.05(f). Applicant’s published application demonstrates generic computing elements in para. [0003], [0004], [0005], [0045], and [0046].
	Claims 20 is not directed to any additional abstract ideas but is directed to “reducing the original annual accrual cost based on a concession received from a lessor,” which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind; 3) Mathematical Concepts. 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that associated computing devices in some dependent claims are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-2, 5-12, and 15-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. Examiner will respond to applicant’s arguments in the order presented by applicant, with applicant’s page numbering and headings used for consistency.

Claim Interpretation
	On page 7 of the remarks, applicant offers comments regarding the previous interpretation under 35 U.S.C. § 112(f). Applicant states: ‘claim 1 has been amended to clarify that each of the connection manager, the step-down core, and the reporting manager are implemented by instructions executing on the server device, and cause the server device to perform the operations identified by the claimed elements. Support for such amendments can be found, for example, in the Specification as filed, [0057] ("[c]omputer system 500 can be used, for example, to implement the step-down engine 310 of FIG. 3 and/or the process 400 of FIG. 4, and/or any of the structure and functionality depicted in FIGS. 1-4.");  [0067] ("[s]uch control logic, when executed by one or more data processing devices (such as computer system 500), causes such data processing devices to operate as described herein.");  [0046] ("step-down core 314 may perform operations in accordance with the step-down data model"),  [0047] ("method 400 may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (e.g., instructions executing on a processing device), or a combination thereof.")’ [Examiner’s highlight.]
	Examiner agrees with applicant regarding this point, i.e. that sufficient structure is provided for such that the claims are not to be interpreted as invoking 35 U.S.C. § 112(f). Specifically, that the server device is the structure upon which the instructions are being executed. Accordingly, examiner is interpreting the claims under broadest reasonable interpretation, and the previous interpretation under 35 U.S.C. § 112(f) has been withdrawn.

Rejections under 35 U.S.C. § 112(a)
	On pages 8-9, applicant offers comments regarding the previous rejection under 35 U.S.C. § 112(a). Applicant states: ‘For example, amended claim 1 makes clear that each of the connection manager, query manager, step-down core, and reporting manager are "implemented by instructions executing on the server device" and "cause[s] the server device to" perform the operations recited therein.’ 
	Examiner agrees with applicant regarding this point, i.e. that the structure is provided by means of applicant’s step-down engine 310 shown in Fig. 3, which is recited as being executed on the server, as described in para. [0057], [0067], and [0046]-[0047] of applicant’s specification. Accordingly, examiner has withdrawn this rejection. 


Rejections under 35 U.S.C. § 112(b)
	On pages 9-10, applicant offers comments regarding the previous rejection under 35 U.S.C. § 112(b). Applicant states: ‘For example, amended claim 1 makes clear that each of the connection manager, query manager, step-down core, and reporting manager are "implemented by instructions executing on the server device" and "cause[s] the server device to" perform the operations recited therein.’ 
	Examiner agrees with applicant regarding this point, i.e. that the structure is provided by means of applicant’s step-down engine 310 shown in Fig. 3, which is recited as being executed on the server, as described in para. [0057], [0067], and [0046]-[0047] of applicant’s specification. Accordingly, examiner has withdrawn this rejection. (Note, however, the current rejection for lack of antecedent basis in claim 1.)

Rejections under 35 U.S.C. § 101
	On pages 10-15, applicant offers comments regarding the previous rejection under 35 U.S.C. § 101. While applicant’s arguments are appreciated, they are not persuasive.
	On page 11, applicant argues that the claims are not directed to an abstract idea. Applicant states: ‘First, Applicant submits that the Office Action defines the alleged abstract idea far too narrowly, thus pulling in specific, practical limitations that should not be considered part of any abstract idea, and at a minimum integrate any alleged abstract idea into a practical application. While Applicant appreciates that the final limitation of claim 1, "generate a step-down lease" may be construed as generating a commercial document, the elements and operations of the claim - a connection manager, a query manager, a step-down core, and a reporting manager that perform various specific operations using specific inputs in a specific way so as to determine whether a particular operating condition exists - are not themselves commercial activity.’
	However, this is not the framework that’s to be used to determine whether or not the claim is directed to an abstract. In Step 2A, Prong 1, examiner is first looking to see if the claims recite an abstract idea. In this case, while applicant has provided generic computing elements, it’s quite apparent that there is an abstract idea being recited, one that could be considered Certain Methods of Organizing Human Activity or a Mental Process. Next, examiner asks the question: are there additional elements recited that integrate the abstract idea into practical application? In this instance, examiner maintains the position set forth above, buttressed by support found in MPEP 2106.05(f), which states that an abstract idea cannot be integrated by the simple application of generic computing elements. So far as examiner can tell, there is no technological solution provided here; applicant is simply taking the abstract idea of calculating step-down leases and executing said abstract idea via generic computing elements. 
	Applicant continues on page 10 to offer arguments counter to the abstract idea, before stating: ‘Rather, what is claimed are operations for determining the necessary information and operating conditions upon which further actions can be taken.’ While this may be the case, it doesn’t preclude one from conducting the recited steps mentally and/or by hand. Again, examiner maintains that this process of calculating step-down leases, while cumbersome, could be accomplished by a leasing professional with the aid of a spreadsheet.
	Regarding the other arguments pertaining to specific grouping of abstract ideas, examiner maintains that applicant has recited an abstract idea, one that’s simply being executed using generic computing elements. See MPEP 2106.05(f).
	Applicant offers on pages 12-13: ‘But even if it did [recite an abstract idea], which Applicant does not concede, Applicant asserts that claim 1 recites additional elements that integrate any alleged abstract idea into a practical application, and thus, claims patent eligible subject matter under 35 U.S.C. § 101. Claim 1 recites explicit operations used to determine whether a certain operating condition exists. The identification and use of these specific operations and parameters means that the claim does not preempt the development of all leases; rather, the claim recites specific parameters such that the claim applies only in certain limited circumstances. Further, the claim is implemented with a particular machine that is integral to the claim - a step-down data model operating on a server device coupled to a data repository - and thus integrates the elements into a specific practical application.’
	This is not persuasive. There doesn’t appear to be any technological improvement articulated by applicant with respect to these computing elements; indeed, as provided for in applicant’s own remarks with respect to the previous interpretation under 35 U.S.C. § 112(f), the structure performing the recited steps is a generic server device. This is also described in para. [0058] and [0059]: ‘Computer system 500 can be any well-known computer capable of performing the functions described herein… Computer system 500 includes one or more processors (also called central processing units, or CPUs), such as a processor 504. Processor 504 is connected to a communication infrastructure or bus 506.’ Thus, the underlying computer architecture, as defined by applicant, is wholly generic.
	Applicant argues on pages 13-14: ‘First, the claims are specific, unconventional, and confined to a particular useful application. The claims are similar to the claims found patent-eligible in the Federal Circuit's decision in Amdocs Ltd. v. Openet Telecom, Inc. 841 F.3d 1288 (Fed. Cir. 2016). The Amdocs patent claimed a computer program product "for processing network accounting information." The claims recited receiving a first record from a first source, correlating the record with information from a second source, and then enhancing the first record using the correlated information. Amdocs, 841 F.3d at 1300-1301. The Federal Circuit found that such claims solved a technology-based problem, even though they used conventional, generic techniques, because the techniques were combined in an unconventional manner. Id. at 1301. While the Office Action points to the computer elements in the claims, the present claims require a step-down core (claim 1) and a step-down data model (claim 11) to identify specific and unconventional parameters and correlations from which a comparison of obligations can be made. In doing so, new information upon which to make a decision is generated, thus resulting in an improved outcome. Spec. [65]. This unconventional operation was not well- understood or routine at the time of filing.’
	Applicant continues on page 14: ‘Second, Applicant submits that the claims do not simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception; rather the claims recite specific rules governing its operations and includes a computer system and computer-implemented process operating in a specific way that differs from prior techniques. In McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016), the Federal Circuit held that the claims were not directed to an abstract idea because the claims required that the "rules be rendered in a specific way." Similarly, the invention claimed here recites specific rules to determine whether a particular condition exists. The claims are also specific regarding the order in which these particular steps are performed. Thus, the claims do not simply append well-understood, routine, conventional activities previously known to the industry to the judicial exception. This unconventionality is underscored by the Office Action's indication that the subject matter of claims 4 and 14, which has been incorporated into their respective independent claims, is not found in the art.’
	With respect to the first point, examiner notes that in the Amdocs decision, the panel majority said, ‘this claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases)… the claim's enhancing limitation necessarily requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality’ (examiner’s italics). But applicant has not provided for an improvement in computer functionality. Indeed, applicant’s para. [0015] and [0016] describe the benefits of step-down leases, not the particularities of the computing elements, as applicant has claimed in the remarks.
	With respect to the second point, examiner notes that McRO's invention automated the process of matching lip movements to words by feeding transcripts into a computer that had set rules for how to match lip movements to certain sounds, creating accurate facial expressions and movements. From the court decision, ‘these rule sets aim to produce more realistic speech by taking into consideration the differences in mouth positions for similar phonemes based on context.’ McRO would seem to be an improvement in computer functionality. But applicant has not provided for an improvement in computer functionality. Indeed, applicant’s para. [0015] and [0016] describe the benefits of step-down leases, not the particularities of the computing elements, as applicant has claimed in the remarks. 
Accordingly, examiner has not found these arguments persuasive. Examiner maintains the position set forth above for claims 1-2, 5-12, and 15-20.

Rejections under 35 U.S.C. § 103
	On page 15, applicant offers comments regarding the previous rejection under 35 U.S.C. § 103. Applicant is thanked for their amendments, which incorporated the subject matter of claims 4 and 14 (including intervening dependent claims 3 and 13) into the independent claims. 
	With respect to claim 1, examiner notes that ‘a query manager, implemented by instructions executing on the server device, that causes the server device to: retrieve historical lessee space usage from the data repository… wherein to determine the step-down term and the step-down space reduction factor the step-down core further causes the server device to: receive, via the connection manager, a personnel count and an estimated growth rate from a lessee; identify an industry associated with the lessee; correlate the industry to the historical lessee space usage; and automatically estimate the step-down space reduction factor based on the personnel count, the estimated growth rate, and the correlated historical lessee space usage’ is not found in the prior art. 
	The closest reference (US 20100010851) merely discloses: determine a step-down space reduction factor {step-down space reduction factor determined via selection of smaller sized office via pull down menus 44a, 44b; para. [0060]}; compute an original annual accrual cost based on the base rent, the original square footage, the rent escalator, and the original term {program multiplies the rentable square foot estimate, i.e. original square footage, by the rental rate, i.e. base rent, and term, i.e. original term, to arrive at, i.e. compute, the annual cost, i.e. original annual accrual cost; para. [0069]; note that operating expense increases, i.e. rent escalator, factors into computations, as seen in Fig. 5; para. [0073], [0074]}; compute a remaining accrual obligation based on the original annual accrual cost and a term {total cost savings over the selected term, depicted in field 68a, defines a remaining accrual obligation that’s based on the annual cost, i.e. an original annual accrual cost, and a term entered in field 52; Fig. 3; para. [0062]}; determine a new obligation based on the base rent, the rent escalator, the original term, and a reduced square footage {system determines various new monthly, annual obligations according to rental rate per square foot in field 48, i.e. the base rent; operating expense increases in field 92, i.e. the rent escalator; lease term in field 52, which when used with a smaller-sized office defines the step-down term; and a reduced square footage, as depicted by field 66a; Fig. 3; para. [0060], [0062], [0063], [0073], [0074]; note that operating expense increases, i.e. rent escalator, factors into computations, as seen in Fig. 5; para. [0073], [0074]}; calculate a step-down annual obligation {though not depicted, given that system calculates annual obligation reduction given smaller-sized office, as seen in field 64a, examiner asserts that system calculates the annual obligation for the smaller-sized office, i.e. a step-down annual obligation; Fig. 3; para. [0062]}; subtract the step-down annual obligation from the original annual accrual cost to identify an annual obligation reduction {annual obligation reduction displayed in field 64a, where the value is determined by subtracting the annual obligation from the smaller space, i.e. the step-down annual obligation, from the original annual accrual cost; Fig. 3; para. [0062]}; a reduction threshold {i.e. a budget; para. [0074]}. 
	With respect to claim 11, examiner notes that ‘receiving, from a data repository coupled to a server device, data model inputs including a base rent, an original square footage, a rent escalator, an original term, a personnel count, and an estimated growth rate… identifying, by the step-down data model processing logic operating on the server device, an industry associated with the lessee; correlating, by the step-down data model processing logic operating on the server device, the industry to historical lessee space usage; and automatically estimating, by the step-down data model processing logic operating on the server device, the step-down space reduction factor based on the personnel count, the estimated growth rate, and the historical lessee space usage’ is not found in the prior art. 
	The closest reference (US 20100010851) merely discloses: determine a step-down space reduction factor {step-down space reduction factor determined via selection of smaller sized office via pull down menus 44a, 44b; para. [0060]}; compute an original annual accrual cost based on the base rent, the original square footage, the rent escalator, and the original term {program multiplies the rentable square foot estimate, i.e. original square footage, by the rental rate, i.e. base rent, and term, i.e. original term, to arrive at, i.e. compute, the annual cost, i.e. original annual accrual cost; para. [0069]; note that operating expense increases, i.e. rent escalator, factors into computations, as seen in Fig. 5; para. [0073], [0074]}; compute a remaining accrual obligation based on the original annual accrual cost and a term {total cost savings over the selected term, depicted in field 68a, defines a remaining accrual obligation that’s based on the annual cost, i.e. an original annual accrual cost, and a term entered in field 52; Fig. 3; para. [0062]}; determine a new obligation based on the base rent, the rent escalator, the original term, and a reduced square footage {system determines various new monthly, annual obligations according to rental rate per square foot in field 48, i.e. the base rent; operating expense increases in field 92, i.e. the rent escalator; lease term in field 52, which when used with a smaller-sized office defines the step-down term; and a reduced square footage, as depicted by field 66a; Fig. 3; para. [0060], [0062], [0063], [0073], [0074]; note that operating expense increases, i.e. rent escalator, factors into computations, as seen in Fig. 5; para. [0073], [0074]}; calculate a step-down annual obligation {though not depicted, given that system calculates annual obligation reduction given smaller-sized office, as seen in field 64a, examiner asserts that system calculates the annual obligation for the smaller-sized office, i.e. a step-down annual obligation; Fig. 3; para. [0062]}; subtract the step-down annual obligation from the original annual accrual cost to identify an annual obligation reduction {annual obligation reduction displayed in field 64a, where the value is determined by subtracting the annual obligation from the smaller space, i.e. the step-down annual obligation, from the original annual accrual cost; Fig. 3; para. [0062]}; a reduction threshold {i.e. a budget; para. [0074]}. 
	None of the additional cited references disclose and/or teach the claimed features highlighted above. US 20050071264 is directed to a system for implementing lease agreements; however, no such corresponding disclosure is included. US 20020138419 is directed to a structured leasing system; however, no such corresponding disclosure is included; US 6192347 is directed to decomposing a property value into separate components; however, no such corresponding disclosure is included. 
	Accordingly, by virtue of applicant’s amendments, which incorporated the subject matter of claims 4 and 14 (including intervening dependent claims 3 and 13) into the independent claims, where no prior art rejection was applied, examiner is withdrawing the rejections under 35 U.S.C. § 103. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050071264, directed to a system for implementing lease agreements; 
US 20020138419, directed to a structured leasing system; 
US 6192347, directed to decomposing a property value into separate components.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        1/18/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689